REASONS FOR ALLOWANCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Application Status
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/16/2021 has been entered.
Claims 1-9 are currently pending. 
Claim Objections
Claim 2 has the typo “wherein the the” and requires correction.
Allowable Subject Matter
Claims 1-9 are allowed.
The following is an Examiner’s statement of reasons for allowance: 
Applicant’s arguments in the remarks filed 7/16/2021 are generally persuasive. Specifically, Examiner is persuaded that (i); the plate 48 of Aarts does constitute a top pf the package and thus the sack is not open at the top; (ii) while the plates of Aarts are rigid, the connecting hinges make the mould flexible as a whole, and thus not rigid; and (iii) the 250 mm headspace is not made obvious in view of what is generally known in the prior art. As the record shows, the prior art has been found to disclose related vacuum packaging methods and apparatuses for granular/powdered materials; however, the prior art fails to .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARIUSH SEIF whose telephone number is (408) 918-7542.  The examiner can normally be reached on Monday-Friday 9:30 AM-6:00 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANNA KINSAUL can be reached on 571-270-1926.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application 
/DARIUSH SEIF/Primary Examiner, Art Unit 3731